Opinion by
Judge Blatt,
Martin N. and Marian L. Shuey (appellants) appeal here an order of the Court of Common Pleas of Lebanon County which granted the motions for summary judgment of George Bechtel and the South Lebanon Township Board of Supervisors (appellees).
We are in agreement with the trial court’s exposition of the law in this matter and will therefore affirm on the basis of the well-written opinion of Judge John Walter reported at 26 Pa. D. & C.3d 81 (1982).
*145Order
And Now, this 21st day of June, 1983, the order of the Court of Common Pleas of Lebanon County in the above-captioned matter is hereby affirmed.